See below corrected full claim sets.

1-6. (canceled)7. A computer-implemented method comprising: 
receiving, at a server, data representing an order from a first customer device associated with a first customer and an account associated with the first customer for a product sold by a retailer; 
generating, in real-time, at the server, a coupon comprising a unique code, wherein the coupon is configured to be transmitted and displayed in digital form, and the unique code is configured to be scanned by a point of sale apparatus, the unique code associated with an identifier of the first customer; 
providing, in real-time, from the server, the coupon to the first customer device; storing, by the server, data to associate the unique code with the identifier of the first customer device; 
receiving a request for redemption of the coupon at the point of sale apparatus from a second customer device, the second customer device associated with a second customer and an account associated with the second customer; 
determining that the point of sale apparatus has access to the server; and performing, subsequent to the determination that the point of sale apparatus has access to the server, a validation procedure configured to validate use of the coupon, the validation procedure comprising: receiving, at the server, a communication to redeem the coupon in an order of the second customer device, the communication including the unique code, wherein the second customer device is different than the first customer device;
determining, by the server, that the second customer device is different than the first customer device; 
and based on determining that the second customer device is different than the first customer device, validating, in real-time, by the server, the coupon for redemption in connection with the order of the second customer device.8. The computer-implemented method according to claim 7, further comprising: 
subsequently determining that the point of sale apparatus does not have access to the server; subsequent to the determination that the point of sale apparatus does not have access to the server, enabling validation to occur, the enabling of validation comprising: determining, at a time prior to disconnect, that connectivity is available; and synchronizing data associated with and identifying a list of valid coupons and redeemed coupons, each with an associated identity of a respective customer device such that upon a determination, by the point of sale apparatus, that connectivity is unavailable, the point of sale apparatus is able to validate against the list without contacting the server.9. The computer-implemented method according to claim 7, further comprising: 
receiving, by the server, data indicative of a selection of a first customer social network from among a plurality of customer social networks, the selection of the first customer social network being made through a graphical user interface displayed on the first customer device, and the selection of the first customer social network linking the first customer social network to a first customer account on the server; 
and accessing, in real-time, by the server and in response to linking the first customer social network to the first customer account on the server, a social networking site to identify a set of friends linked to the first customer on the social networking site, the social networking site providing access to the first customer social network and not the first customer account on the server.10. The computer-implemented method according to claim 7, further comprising: 
determining, at the server, from the set of friends identified through the social networking site as being linked to the first customer, one or more friends of the first customer that satisfy a criteria for receiving the coupon;
 providing, in real-time, from the server, the coupon to the determined one or more friends of the first customer that satisfy the criteria for receiving the coupon.11. The computer-implemented method according to claim 7, further comprising: upon validation of the coupon by the server and redemption of the coupon by the second customer device, providing a reward to the account associated with the first customer.12. The computer-implemented method according to claim 7, further comprising: 
generating, in real-time, at the server, a second coupon comprising a second unique code, wherein the second coupon is configured to be transmitted and displayed in digital form, and the second unique code is configured to be scanned by a point of sale apparatus, the unique code associated with an identifier of the first customer device and the second customer device; 
providing, in real-time, from the server, the coupon to the second customer device.13. The computer-implemented method according to claim 12, further comprising: 
upon validation of the coupon by the server and redemption of the coupon by a third customer device associated with a third customer, providing a reward to the account associated with the first customer and the account associated with the second customer.14. A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions for: 
receiving, at a server, data representing an order from a first customer device associated with a first customer and an account associated with the first customer for a product sold by a retailer; 
generating, in real-time, at the server, a coupon comprising a unique code, wherein the coupon is configured to be transmitted and displayed in digital form, and the unique code is configured to be scanned by a point of sale apparatus, the unique code associated with an identifier of the first customer device; 
providing, in real-time, from the server, the coupon to the first customer device; 
storing, by the server, data to associate the unique code with the identifier of the first customer device; 
receiving a request for redemption of the coupon at the point of sale apparatus from a second customer device, the second customer device associated with a second customer and an account associated with the second customer; 
determining that the point of sale apparatus has access to the server;
and performing, subsequent to the determination that the point of sale apparatus has access to the server, a validation procedure configured to validate use of the coupon, the validation procedure comprising: receiving, at the server, a communication to redeem the coupon in an order of the second customer device, the communication including the unique code, wherein the second customer device is different than the first customer device;
determining, by the server, that the second customer device is different than the first customer device.15. The computer program product according to claim 14, wherein the computer-executable program code instructions further comprise program code instructions for: 
subsequently determining that the point of sale apparatus does not have access to the server; 
subsequent to the determination that the point of sale apparatus does not have access to the server, enabling validation to occur, the enabling of validation comprising: determining, at a time prior to disconnect, that connectivity is available; 
and synchronizing data associated with and identifying a list of valid coupons and redeemed coupons, each with an associated identity of a respective customer device such that upon a determination, by the point of sale apparatus, that connectivity is unavailable, the point of sale apparatus is able to validate against the list without contacting the server.16. The computer program product according to claim 14, wherein the computer-executable program code instructions further comprise program code instructions for: 
receiving, by the server, data indicative of a selection of a first customer social network from among a plurality of customer social networks, the selection of the first customer social network being made through a graphical user interface displayed on the first customer device, and the selection of the first customer social network linking the first customer social network to a first customer account on the server; and accessing, in real-time, by the server and in response to linking the first customer social network to the first customer account on the server, a social networking site to identify a set of friends linked to the first customer on the social networking site, the social networking site providing access to the first customer social network and not the first customer account on the server.17. The computer program product according to claim 14, wherein the computer-executable program code instructions further comprise program code instructions for: 
determining, at the server, from the set of friends identified through the social networking site as being linked to the first customer, one or more friends of the first customer that satisfy a criteria for receiving the coupon; 
and providing, in real-time, from the server, the coupon to the determined one or more friends of the first customer that satisfy the criteria for receiving the coupon.18. The computer program product according to claim 14, wherein the computer-executable program code instructions further comprise program code instructions for: 
upon validation of the coupon by the server and redemption of the coupon by the second customer device, providing a reward to the account associated with the first customer.19. The computer program product according to claim 14, wherein the computer-executable program code instructions further comprise program code instructions for: 
generating, in real-time, at the server, a second coupon comprising a second unique code, wherein the second coupon is configured to be transmitted and displayed in digital form, and the second unique code is configured to be scanned by a point of sale apparatus, the unique code associated with an identifier of the first customer device and the second customer device; 
providing, in real-time, from the server, the coupon to the second customer device.20. The computer program product according to claim 19, wherein the computer-executable program code instructions further comprise program code instructions for: 
upon validation of the coupon by the server and redemption of the coupon by a third customer device associated with a third customer, providing a reward to the account associated with the first customer and the account associated with the second customer.21. An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: 
receive, at a server, data representing an order from a first customer device associated with a first customer and an account associated with the first customer for a product sold by a retailer; 
generate, in real-time, at the server, a coupon comprising a unique code, wherein the coupon is configured to be transmitted and displayed in digital form, and the unique code is configured to be scanned by a point of sale apparatus, the unique code associated with an identifier of the first customer device; 
provide, in real-time, from the server, the coupon to the first customer device; store, by the server, data to associate the unique code with the identifier of the first customer device; 
receive a request for redemption of the coupon at the point of sale apparatus from a second customer device, the second customer device associated with a second customer and an account associated with the second customer; 
determining that the point of sale apparatus gains access to the server; and performing a validation procedure configured to validate use of the coupon, the validation procedure comprising: receiving, at the server, a communication to redeem the coupon in an order of the second customer device, the communication including the unique code, wherein the second customer device is different than the first customer device; 
determining, by the server, that the second customer device is different than the first customer device; 
and based on determining that the second customer device is different than the first customer device, validating, in real-time, by the server, the coupon for redemption in connection with the order of the second customer device; and in an instance in which the point of sale apparatus does not have access to the server.22. The apparatus according to claim 21, wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to: 
subsequently determine that the point of sale apparatus does not have access to the server; subsequent to the determination that the point of sale apparatus does not have access to the server, enable validation to occur, the enabling of validation comprising: determining, at a time prior to disconnect, that connectivity is available; 
and synchronizing data associated with and identifying a list of valid coupons and redeemed coupons, each with an associated identity of a respective customer device such that upon a determination, by the point of sale apparatus, that connectivity is unavailable, the point of sale apparatus is able to validate against the list without contacting the server.23. The apparatus according to claim 22, wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to: 
receive, by the server, data indicative of a selection of a first customer social network from among a plurality of customer social networks, the selection of the first customer social network being made through a graphical user interface displayed on the first customer device, and the selection of the first customer social network linking the first customer social network to a first customer account on the server; 
and access, in real-time, by the server and in response to linking the first customer social network to the first customer account on the server, a social networking site to identify a set of friends linked to the first customer on the social networking site, the social networking site providing access to the first customer social network and not the first customer account on the server.24. The apparatus according to claim 22, wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to: determine, at the server, from the set of friends identified through the social networking site as being linked to the first customer, one or more friends of the first customer that satisfy a criteria for receiving the coupon; and provide, in real-time, from the server, the coupon to the determined one or more friends of the first customer that satisfy the criteria for receiving the coupon.25. The apparatus according to claim 21, wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to: upon validation of the coupon by the server and redemption of the coupon by the second customer device, provide a reward to the account associated with the first customer.26. The apparatus according to claim 21, wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to: 
generate, in real-time, at the server, a second coupon comprising a second unique code, wherein the second coupon is configured to be transmitted and displayed in digital form, and the second unique code is configured to be scanned by a point of sale apparatus, the unique code associated with an identifier of the first customer device and the second customer device; 
provide, in real-time, from the server, the coupon to the second customer device.27. The apparatus according to claim 26, wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to: 
upon validation of the coupon by the server and redemption of the coupon by a third customer device associated with a third customer, provide a reward to the account associated with the first customer and the account associated with the second customer.